DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
Applicant’s election of Group I (Claims 1-8, and 17-20) in the reply filed on 01/28/2022 is acknowledged.  However since applicant did not distinctly indicate whether election is with or without traverse and did not point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a) and 818.03(c)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 20180366246 A1).
Regarding Claim 1:
Park teaches a coil component comprising: 
a body (100, Fig. 2; para 0056)  including a coil (300) including a top coil (310) and a bottom coil (320) connected to each other through a via (210, Fig, 2; para 0066); and  
5an external electrode (400) disposed on an external surface of the 
body to be connected to the coil, 
wherein a first insulating layer (upper 500, Fig. 2; para 0056) is disposed on a surface of the top coil, and a second insulating layer (lower 500, Fig. 2; para 0056) is disposed on a surface of the bottom coil, and  
construed from Fig. 2). 

Regarding Claim 2:
As applied to claim 1, Park teaches that the first and second insulating layers are integrated as a single body (construed from Fig. 2) between the top coil and the bottom coil.  

Regarding Claim 3:
As applied to claim 1, Park teaches that one or more of a thickness (T1, Drawing: 1) of the first insulating layer and a thickness (T2) of the second insulating layer are greater than half of a distance (L1, Drawing: 1) between the top coil and the bottom coil (construed from the statements in para 0076, “The insulation layer 500 on the base material 200 may have the same thickness as the insulation layer 500 on each of the coil patterns 310 and 320 “ Since 200 may have the same thickness as 500, therefore T1 or T2 will be greater than half of L1).


    PNG
    media_image1.png
    472
    906
    media_image1.png
    Greyscale


Drawing: 1, an annotated version of Fig. 2


Regarding Claim 4:
 Park teaches that the first and second insulating layers form a boundary (200), on which the first and second insulating layers are in contact with each other, between the top coil and the bottom coil.  

Regarding Claim 7:
As applied to claim 1, Park teaches that wherein each of the first insulating layer and the second insulating layer has a thickness of 5 micrometers or more to 15 micrometers or less (see para 0076).

This is also a separate rejection for claim 1.
Claims 1, 8, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (US 20150170823 A1).
Regarding Claim 1:
Jeong teaches a coil component comprising: 
a body (50, Fig. 2; para 0044)  including a coil (40) including a top coil (not labeled; upper coil in Fig. 2) and a bottom coil (lower coil in fig. 2) connected to each other through a via (210, Fig, 2; para 0066); and  
5an external electrode (80) disposed on an external surface of the 
body to be connected to the coil, 
wherein a first insulating layer (upper 30, Fig. 2; para 0071) is disposed on a surface of the top coil, and a second insulating layer (lower 30, Fig. 2) is disposed on a surface of the bottom coil, and  
10the first and second insulating layers are disposed to extend between the top coil and the bottom coil (construed from Fig. 2). 

Regarding Claim 8:
As applied to claim 1, Jeong teaches that a space (i.e. gap between upper coil and lower coil which is separated by element 20 in Fig. 2) between the top coil and the bottom coil does not include an insulating material (20, Fig. 2; para 0044) other than an insulating material forming the first insulating layer and the second insulating layer (if claim 1 is read broadly, Jeong teaches the limitation because the claim does not require the same insulating material).

Regarding Claim 17:
Jeong teaches a coil component comprising: 
a body (50, Fig. 2; para 0044) including a top coil (not labeled; upper coil in Fig. 2) and a bottom coil (lower coil in Fig. 2) connected to each other through a via (45, Fig, 1; para 0053); and  
an insulating layer including a first insulating layer (upper 30, Fig. 2; para 0071) that directly contacts bottom and side surfaces of the top coil (construed from Fig. 2), and a second insulating layer (lower 30, Fig. 2) is disposed on a surface of the bottom coil, and  
wherein the insulating layer integrally extends from the bottom surface of the top coil to the top surface of the bottom coil (construed form fig. 2).

Regarding Claim 19:
As applied to claim 1, Jeong teaches that the first insulating layer integrally extends between windings (construed form Fig. 2) of the top coil, and the second insulating layer integrally extends between windings (construed form Fig. 2) of the bottom coil. 

Regarding Claim 20:
As applied to claim 1, Jeong teaches that first (left electrode 80 in Fig. 1) and second external electrodes (right electrode 80 in Fig. 1) each connected to a respective one of the top and bottom coils; and an encapsulant (i.e. body 50), including a magnetic material (see para 0045), disposed between the insulating layer and the first and second external electrodes (construed from Fig. 2)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim et al. (US 20150155093 A1).
Regarding Claim 5:
As applied to claim 4, Park does not teach that the first insulating layer has a thickness smaller than half of a distance between the top coil and the bottom coil, and the second insulating layer has a thickness smaller than half of the distance between the top coil and the bottom coil, as claimed.
	However, Kim teaches that the first insulating layer (upper layer 30 in Fig. 4; para 0063) has a thickness (not labeled; i.e. thickness of the 30) smaller than half of a distance (i.e. element 20 in Fig. 4; para 0082) between the top coil (upper coil 40 in Fig. 4) and the bottom coil (lower coil 40), and the second insulating layer (upper layer 30 in Fig. 4) has a thickness (not labeled; i.e. lower thickness of the 30) smaller than half of the distance between the top coil and the bottom coil (see para 0063 and 0082, it states that  insulating film 30 may have a thickness of 3 μm or less, and more preferably, a thickness of 1 μm to 3 μm and the insulating substrate 20 may have a thickness of 40 μm to 100 μm. Therefore, Kim meets the claimed limitations.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Park in view of Kim to have the first insulating layer has a thickness smaller than half of a distance between the top coil and the bottom coil, and the second insulating layer has a thickness smaller than half of the distance between the top coil and the bottom coil, to prevent a poor waveform at high frequency and increasing inductance (see para 0011).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yoshida et al. (US 20050068148 A1).
Regarding Claim 6:
As applied to claim 4, Park does not teach that a pore is formed on or beneath the boundary, as claimed.
Yoshida teaches that the magnetic substrates 93 and 95 having voids (see para 0066, Fig. 12A).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Park in view of Yoshida to have a pore is formed on or beneath the boundary to  improve the impedance characteristics of the common mode choke coil array (see para 0066).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Hong et al. (US 20170140866 A1).
Regarding Claim 18:
As applied to claim 17, Jeong does not teach that the top coil includes a seed layer disposed along the bottom surface of the top coil, and a plating layer disposed above the seed layer of the top coil, the seed layer extends integrally along the via and a top surface of the bottom coil, and the plating layer extends integrally to the bottom coil through the via and below the seed layer of the bottom coil, as claimed.
	However, Hong teaches that the top coil (21, Fig. 3; para 0044) includes a seed layer  (21a, Fig. 3; para 0042) disposed along the bottom surface of the top coil, and a plating layer (21b) disposed above the seed layer of the top coil, the seed layer extends integrally along the via (51H, Fig. 5A; para 0059) and a top surface of the bottom coil, and the plating layer extends integrally (construed from Fig. 3) to the bottom coil through the via and below the seed layer of the bottom coil (23).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Park in view of Hong to have the top coil includes a seed layer disposed along the bottom surface of the top coil, and a plating layer disposed above the seed layer of the top coil, the seed layer extends integrally along the via and a top surface of the bottom coil, and the plating layer extends integrally to the bottom coil through the via and below the seed layer of the bottom coil  to increase productivity, reducing a coil loss rate, and improving resolution of a micro line width (see para 0006).

Conclusion
A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837